Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2014

                                      No. 04-14-00369-CV

                        STRATEGIC DENTAL EXECUTIVES, LLC,
                                     Appellant

                                                v.

                                 DEL MAR DENTAL, PLLC,
                                        Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVQ-000680-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding


                                         ORDER
        This is an accelerated appeal. The clerk’s record was originally due on May 30, 2014.
The trial court clerk has filed a notification of late clerk’s record requesting additional time to
file the clerk’s record. Texas Rule of Appellate Procedure 35.3(c) provides that we may not
extend the deadline to file the clerk’s record by more than ten days in an accelerated appeal. TEX.
R. APP. P. 35.3(c). Therefore, we GRANT the trial court clerk’s request for an extension and
ORDER the trial court clerk to file the clerk’s record on or before June 13, 2014. No further
motions for extension of time will be granted.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court